Case 0:21-cv-60853-RKA Document 1-2 Entered on FLSD Docket 04/21/2021 Page 1 of 10




                   Exhibit "1"
Case 0:21-cv-60853-RKA Document 1-2 Entered on FLSD Docket 04/21/2021 Page 2 of 10
Case 0:21-cv-60853-RKA Document 1-2 Entered on FLSD Docket 04/21/2021 Page 3 of 10
Case 0:21-cv-60853-RKA Document 1-2 Entered on FLSD Docket 04/21/2021 Page 4 of 10
Case 0:21-cv-60853-RKA Document 1-2 Entered on FLSD Docket 04/21/2021 Page 5 of 10
Case 0:21-cv-60853-RKA Document 1-2 Entered on FLSD Docket 04/21/2021 Page 6 of 10
Case 0:21-cv-60853-RKA Document 1-2 Entered on FLSD Docket 04/21/2021 Page 7 of 10
Case 0:21-cv-60853-RKA Document 1-2 Entered on FLSD Docket 04/21/2021 Page 8 of 10
Case 0:21-cv-60853-RKA Document 1-2 Entered on FLSD Docket 04/21/2021 Page 9 of 10
Case 0:21-cv-60853-RKA Document 1-2 Entered on FLSD Docket 04/21/2021 Page 10 of 10
